     6:18-cv-00080-KEW Document 259 Filed in ED/OK on 03/31/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                         )
                                        )
                  Plaintiff,            )
                                        )
v.                                      )        Case No. CIV-18-080-KEW
                                        )
BNSF RAILWAY COMPANY,                   )
a corporation,                          )
                                        )
                  Defendant.            )

                                     O R D E R


       This matter comes before the Court on Defendant’s Twelfth

Motion in Limine (Docket Entry #153).               Defendant BNSF Railway

Company (“BNSF”) seeks to preclude Plaintiff from introducing

evidence or argument on BNSF’s alleged practice producing a list

of   BNSF   employees    it    was    “targeting”   or   “blacklisting”      for

dismissal.     The source of this information was David Rangel – an

expert employed by Plaintiff - quoting two of his sons who were

former employees of BNSF. By prior Opinion and Order, Mr. Rangel’s

testimony has been excluded from the trial of this case as failing

to meet the rigors of Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579 (1993).          Certainly, such evidence is irrelevant to

the issues of this case under Fed. R. Evid. 402 and its unfair

prejudice that it imposes upon BNSF is outweighed by any probative

value of such evidence. Moreover, the foundation for its existence

is unduly suspect.


                                         1
   6:18-cv-00080-KEW Document 259 Filed in ED/OK on 03/31/21 Page 2 of 2



      IT IS THEREFORE ORDERED that Defendant’s Twelfth Motion in

Limine (Docket Entry #153) is hereby GRANTED, in relation to any

evidence or argument pertaining to BNSF’s alleged “targeting” or

“blacklisting” of its employees.

     IT IS SO ORDERED this 31st day of March, 2021.



                                  ______________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                    2
